DETAILED ACTION

Election/Restrictions
Claims 1 and 3-16 are allowable.  

Claims 7 and 8 previously withdrawn from consideration as a result of a provisional election requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election requirement between the inventions of Species I and II, as set forth in the Office action mailed on 06/24/2020, is hereby withdrawn and claims 7 and 8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.In view of the withdrawal of the election requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The Examiner's Amendment was authorized by Mr. Scott Schulte in a telephone interview on 04/30/2021.

Claims
Claim 11, in line 1, “to be used in” has been changed to --used with--.
Claim 11, in line 7, “engageable” has been changed to --engages--.
Claim 12, in line 1, “to be used in” has been changed to --used with--.
Claim 13, in line 1, “to be used in” has been changed to --used with--.
Claim 15, in line 2, “dimension larger” has been changed to --dimension configured to be larger--.
Claim 15, in line 3, “.” has been changed to --, at least when diametrically expanded.--.

Reasons for Allowance
Claims 1 and 3-16 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate all the limitations as recited in independent claim 1 and 11-14 (note: claims 11-14 require all the limitations of claim 1).
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
Even though, the individual parts are known per se, there is nothing to teach the specific structures and structural combinations as claimed.  Additionally, claims 11-13 are positively reciting the jig and the coupling member, accordingly, these claims are requiring the limitations of both the jig and the coupling member.
Also refer to page 6 (the entire page) in Applicant’s Remarks filed 03/10/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2021 was considered by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















JAMES ALBERT LINFORD
Examiner
Art Unit 3679
04/21/2021


/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679